Citation Nr: 1705294	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction prior to August 1, 2008, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1963 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that, in pertinent part, granted service connection and a zero percent (noncompensable) rating for erectile dysfunction, effective October 15, 2008.

In February 2013, while the appeal was pending, the RO amended the Veteran's disability to include penile deformity and awarded a 20 percent evaluation therefor, effective January 31, 2013.  In subsequent adjudicatory actions in January and April 2014, the RO assigned an effective date of May 9, 2002, for the award of service connection for erectile dysfunction, and an effective date of August 1, 2008, for the 20 percent rating.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Washington, D.C.  A transcript of that hearing has been associated with the record.

In February 2015, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior evaluations and returned the case to the Board.

In February 2016, the Veteran was notified of the time and place of a Board hearing he requested in connection with the present appeal.  See 38 C.F.R. § 20.702(b).  He failed to report, however, and no motion for rescheduling has been received.  Accordingly, the Board will process his appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.702(d).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, the matter on appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Washington, DC, were last procured for association with the record in May 2015.  In a March 2016 brief, the Veteran's representative indicated that more recent, relevant records of VA treatment existed and should be obtained.  As such, a remand is required.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

In the March 2016 brief, it was also noted that the Veteran would be undergoing a procedure at Johns Hopkins Medical Center involving his service-connected disability.  If that procedure has been performed, efforts should be made to obtain the associated records.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of treatment from Johns Hopkins Medical Center, if any, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Washington, DC, since May 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

